EXHIBIT 99.1 Internet Gold Reports Financial Results for the Second Quarter of 2012 - Continued On-Track Progress Driven By Bezeq’s Strong Cash Flow - Ramat Gan, Israel – August 2, 2012 - Internet Gold Ltd. (NASDAQ Global Market and TASE: IGLD)today reported its financial results for the quarter ended June 30, 2012. Bezeq - On-Track Performance: The Bezeq Group reported another stable quarter, delivering revenues of NIS 2.6 billion ($ 661 million) and operating profit of NIS 746 million ($ 190 million) for the period. Bezeq’s EBITDA for the second quarter totaled NIS 1.1 billion ($ 281 million), representing an EBITDA margin of 42.5%. Net income for the period attributable to the shareholders of the Company totaled NIS 415 million ($ 106 million). Bezeq's cash flow from operating activities totaled NIS 990 million ($ 252 million) for the quarter ended June 30, 2012. Dividend from Bezeq:On May 22, 2012, Internet Gold's subsidiary, B Communications received two dividend payments from Bezeq totaling NIS 489 million ($ 125 million), consisting of a current dividend of NIS 334 million ($ 85 million), representing B Communications’ share of Bezeq’s net profit for the second half of 2011, and a special dividend of NIS 155 million ($ 40 million), representing the third installment of the six special dividend payments declared by Bezeq and approved by its shareholders last year. B Communications used the dividend proceeds for three purposes: (1) payment of NIS 254 million ($ 65 million) of its current loan repayment commitment, in-line with the original debt repayment schedule; (2) pre-payment of an additional NIS 188 million ($ 48 million) of its bank debt consisting of a NIS 82 million ($ 21 million) pre-payment of short term debt originally scheduled for payment in November 2012 and a NIS 106 million ($ 27 million) pre-payment of a “bullet” principal payment due in November 2016, thereby reducing the size of the original NIS 700 million ($ 178 million) "bullet"loan to NIS 32 million ($ 8 million); and (3) increasing current cash balances with the remaining NIS 47 million ($ 12 million). Cash Position: As of June 30, 2012,Internet Gold’s unconsolidated cash and cash equivalents totaled NIS 322 million ($ 82 million), its unconsolidated gross debt was NIS 1.16 billion ($ 296 million), and its unconsolidated net debt totaled NIS 839 million ($ 214 million). Internet Gold's Unconsolidated Balance Sheet Data* June 30, December 31, June 30, December 31, (NIS millions) (US$ millions) Short term liabilities 38 34 Long term liabilities Total liabilities Cash and cash equivalents 82 87 Total net debt * Does not include the balance sheet of B Communications. Internet Gold Second Quarter Consolidated Financial Results Internet Gold's revenues for the second quarter were NIS 2,595 million ($ 661 million), a 10% decrease compared with NIS 2,895 million ($ 738 million) reported in the second quarter of 2011. For both the current and the prior-year periods, Internet Gold's revenues consisted almost entirely of its share of Bezeq’s revenues. Internet Gold's net loss attributable to shareholders for the second quarter totaled NIS 85 million ($ 22 million), compared to a net loss attributable to shareholders of NIS 33 million ($ 8 million) reported in the second quarter of 2011. This net loss reflects the impact of two significant expenses: ● Amortization of tangible and identifiable intangible assets resulting from the Bezeq acquisition: According to the rules of business combination accounting, the total purchase price of the Bezeq acquisition was allocated to Bezeq’s tangible and identifiable intangible assets based on their estimated fair values as determined by an analysis performed by an independent valuation firm. The company's subsidiary, B Communications is amortizing certain of the acquired identifiable intangible assets in accordance with the economic benefit expected from such assets using an accelerated method of amortization. During the second quarter of 2012, Internet Gold's subsidiary, B Communications recorded amortization expenses related to the Bezeq purchase price allocation (“Bezeq PPA”) of NIS 305 million ($ 78 million), net.From the Bezeq acquisition date (April 14, 2010) until the end of the reporting quarter, B Communications amortized approximately 48% of the total Bezeq PPA. It expects to amortize an additional 9% in the last two quarters of 2012. B Communications' Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, the Company finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to future financial statements. ● Financial expenses: Internet Gold’s unconsolidated financial expenses for the second quarter totaled NIS 31 million ($ 8 million). These expenses consisted primarily of expenses related to the Company’s debentures, which totaled NIS 29 million ($ 7 million). The significant financial expenses recorded in the second quarter were due primarily to high CPI linkage expenses attributable to the 1.25% increase in the Israeli CPI, to which the Company’s debt is linked. Internet Gold’s Unconsolidated Financial Results Quarter ended June 30, Quarter ended June 30, (NIS millions) (US$ millions) Revenues - Financial expenses ) ) (8
